Name: Commission Regulation (EEC) No 495/79 of 14 March 1979 on the application of monetary compensatory amounts in respect of certain cereal-based compound feedingstuffs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 65/14 Official Journal of the European Communities 15. 3 . 79 COMMISSION REGULATION (EEC) No 495/79 of 14 March 1979 on the application of monetary compensatory amounts in respect of certain cereal-based compound feedingstuffs the monetary compensatory amount to be granted declares the composition of the products in question ; Whereas Commission Regulation (EEC) No 1 497/76 (5), on account of which the present foot ­ note (5) was included, will cease to serve any purpose when this Regulation becomes applicable ; Whereas monetary compensatory amounts were fixed for products falling within subheading 1 1 .04 C of the Common Customs Tariff ; whereas it is advisable to discontinue these amounts ; Whereas the Management Committee for Cereals did not give an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 557/76 (2), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 1036/78 (3), as last amended by Regulation (EEC) No 468/79 (4) ; Whereas under footnote (5) to Part 1 of Annex I to Regulation (EEC) No 1036/78, no monetary compen ­ satory amount is applicable in respect of compound feedingstuffs falling within subheading 23.07 B I c) 1 or 2 of the Common Customs Tariff containing more than 50 % weight of products falling within heading No 07.06 or subheading 11.04 C of the Common Customs Tariff ; whereas this measure has proved inadequate to stop artificial trade flows in compound feedingstuffs the principal constituent of which is always products falling within heading No 07.06 ; whereas these flows are apparent only in trade in respect of which monetary compensatory amounts are granted ; Whereas it is difficult to check with sufficient preci ­ sion the quantities of products falling within heading No 07.06 and subheading 11.04 C of the Common Customs Tariff used in the manufacture of cereal- based compound feedingstuffs ; Whereas, in order to correct this situation, these amounts should not be granted on the 'cereal' constit ­ uent of compound feedingstuffs containing products falling within heading No 07.06 or subheading 11.04 C of the Common Customs Tariff ; whereas, however, these amounts should continue to be levied in order to prevent other artificial trade flows developing ; Whereas the provisions of this Regulation can be applied more effectively if the operator applying for Article 1 Part 1 of Annex I to Regulation (EEC) No 1036/78 is amended as follows : 1 . Footnote (5) shall read as follows : ' In the case of products containing products falling within heading No 07.06 or subheading 1 1 .04 C of the Common Customs Tariff, no monetary compensatory amount shall be granted on the "cereal" constituent. However, the amounts indi ­ cated shall apply if compensatory amounts are due to be levied. When completing customs formalities  for goods being exported to a Member State the currency of which has appreciated,  for goods being imported into a Member State the currency of which has depreciated,  for goods being exported to a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant must state in the declaration provided for this purpose the complete composi ­ tion of the product and the exact content by weight of non-milk constituents broken down by tariff heading.'( ») OJ No L 106, 12. 5. 1971 , p. 1 .(2) OJ No L 67, 15. 3 . 1976, p. 1 . (3) OJ No L 133, 22. 5. 1978, p. 1 . (4) OJ No L 61 , 12. 3. 1979, p. 1 . (5) OJ No L 167, 26 . 6. 1976, p. 27. 15. 3 . 79 Official Journal of the European Communities No L 65/ 15 2. In the table of monetary compensatory amounts : (a) footnote (5) is made applicable to products falling within subheadings 23.07 B I a) 1 , 23.07 B I a) 2, 23.07 B I b) 1 and 23.07 B I b) 2 of the Common Customs Tariff ; (b) subheadings 1 1 .04 C I, 11 .04 C II a) and 1 1 .04 C II b) of the Common Customs Tariff and the corresponding amounts are deleted. Article 2 Regulation (EEC) No 1497/76 is hereby repealed. Article 3 This Regulation shall enter into force on the sixth Monday following the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 1979 . For the Commission Finn GUNDELACH Vice-President